Bloodworth, J.
1. For no reason alleged did the court err in admitting that portion of the evidence as to which complaint is made in the amendment to the motion for a new trial. Evidence of other crimes which has a distinct relevancy to the case on' trial and tends “to connect the accused with the specific crime charged, or else to indicate his general. practice or course of conduct, or motive, intent, or bad faith, or to establish a common scheme or plan of related offenses” is “not inadmissible merely because it also tends to show- the defendant’s connection with some other criminal transaction.” Goldberg v. State, 20 Ga. App. 163 (2) (92 S. E. 957), and cit.
2. After the judge has given to the jury instructions as to the form of their verdict in case the accused is found guilty it is not “an intimation or expression of opinion” upon the facts of the case for the judge to charge them, “Of course, if you find the defendant not guilty, the form of your verdict would be ‘We, the jury, find the defendant not guilty.’”
3. The verdict is amply sustained by the evidence.

Judgment affirmed.


Broyles, O. J., and Luhe, J., concur.